In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the Village of Airmont, dated February 27, 1996, which, inter alia, after a hearing, denied the petitioner’s application for a certification of a legal nonconforming use of his property, the Zoning Board of Appeals and the Building Inspector of the Village of Airmont appeal from an in*824terlocutory judgment of the Supreme Court, Rockland County (Sherwood, J.), dated March 17, 1997, which, inter alia, granted the petition to the extent of annulling the determination and remitting the matter to the respondents to certify the existence of a nonconforming use of the petitioner’s property and for the reconsideration of the remaining zoning law violations which were charged against the petitioner.
Ordered that the notice of appeal from the interlocutory judgment is deemed an application for leave to appeal, and leave to appeal from the interlocutory judgment is granted; and it is further,
Ordered that the interlocutory judgment is affirmed, with costs.
The record here supports the conclusion that the petitioner’s use of his property as an office for his distribution business was permitted as of right prior to the rezoning of the area by the Village of Airmont, and, as such, he is entitled to continue his nonconforming use of the property (see, Matter of Harbison v City of Buffalo, 4 NY2d 553, 558; cf., Matter of Kennedy v Zoning Bd. of Appeals, 205 AD2d 629; Matter of Rubin v Wallace, 63 AD2d 763).
The appellants’ remaining contentions are without merit. O’Brien, J. P., Sullivan, Pizzuto and Krausman, JJ., concur.